Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-25-2002

USA v. Cicirello
Precedential or Non-Precedential: Precedential

Docket No. 01-3682




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Cicirello" (2002). 2002 Decisions. Paper 610.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/610


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
PRECEDENTIAL

       Filed September 25, 2002

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 01-3682

UNITED STATES OF AMERICA

v.

MICHAEL CICIRELLO,
       Appellant
(ED/PA Criminal No. 01-cr-00257)

Present: SCIRICA, RENDELL and NOONAN,*
Circuit Judges.

ORDER AMENDING OPINION

It is hereby ORDERED that the slip opinion filed in this
matter on August 21, 2002 is amended as follows:

Footnote 4 is hereby deleted from the opinion.

Page 15, Line 12 of the first full paragraph shall now read
"18 U.S.C. S 3553(b), combined with the guidelines" . . .

BY THE COURT:

/s/ Marjorie O. Rendell
Circuit Judge

Dated: September 25, 2002
_________________________________________________________________

* Honorable John T. Noonan, Jr., U.S. Court of Appeals Judge for the
Ninth Circuit, sitting by designation.



A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                  2